           Case 1:16-vv-00645-UNJ Document 67 Filed 03/05/21 Page 1 of 4




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                     Filed: January 26, 2021

* * * * * * * * * * * * *  *                               UNPUBLISHED
K.L.,                      *
                           *
         Petitioner,       *                               No. 16-645V
                           *                               Special Master Oler
v.                         *
                           *                               Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.
Mollie D. Gorney, United States Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On May 31, 2016, Jennifer Jefko, mother of K.L. (“Petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program,2 alleging that K.L.
suffered from fibromyalgia and tachycardia, and causation of, or significant aggravation of
dysautonomia as a result of the HPV and Hepatitis A vaccines K.L. received on August 12, 2013.
Pet. at 1. On April 9, 2020, the undersigned filed as her Decision dismissing petitioner’s case for
insufficient proof. ECF No. 58.

      On October 6, 2020, Petitioner filed an application for final attorneys’ fees and costs. ECF
No. 62 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
          Case 1:16-vv-00645-UNJ Document 67 Filed 03/05/21 Page 2 of 4




$50,821.72, representing $34,472.70 in attorneys’ fees and $16,349.02 in attorneys’ costs. Fees
App. at 1. Pursuant to General Order No. 9, counsel for Petitioner represents that petitioner has
not incurred any personal costs related to this litigation. Fees App. at 1. Respondent responded to
the motion on October 9, 2020, stating that “Respondent is satisfied the statutory requirements for
an award of attorneys’ fees and costs are met in this case” and requesting that the undersigned
“exercise her discretion and determine a reasonable award for attorneys’ fees and costs.” Resp’t’s
Resp. at 2-3, ECF No. 63. Petitioner did not file a reply.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, although the petition was eventually dismissed, the
undersigned does not doubt that the claim was brought in a good faith belief that K.L.’s injuries
were caused by her vaccinations, and the matter had a reasonable basis to proceed for as long as it
did. Accordingly, petitioner is entitled to a final award of reasonable attorneys’ fees and costs

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

        Petitioner requests the following rates of compensation for her attorneys: for Mr. Edward
M. Kraus, $361 for time billed in 2014; $389 for time billed in 2016; $398 for time billed in 2017;
$409 for time billed in time 2018; $418 for time billed in 2019 and $435 for time billed in 2020;
and for Ms. Amy Kraus, $289 for time billed in 2014, $300 for time billed in 2015, $311 for time
billed in 2016, $318 for time billed in 2017, $327 for time billed in 2018, $334 for time billed in
2019, and $365 for time billed in 2020. These rates are consistent with what counsel have
previously been awarded for their Vaccine Program work, and the undersigned finds them to be
reasonable herein.


                                                  2
          Case 1:16-vv-00645-UNJ Document 67 Filed 03/05/21 Page 3 of 4




       b. Reasonable Hours Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

        Upon review, the undersigned finds the overall hours billed to be reasonable. Accordingly,
Petitioner is awarded final attorneys’ fees of $34,472.70.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $16,349.02 in attorneys’ costs. Fees App. at 14. This amount is comprised of acquiring
medical records, postage, the Court’s filing fee, and costs associated with work performed by
Petitioner’s medical expert, Dr. Marcel Kinsbourne. All of these costs are typical of Vaccine
Program litigation and are reasonable in the undersigned’s experience. Petitioner is therefore
awarded final attorneys’ costs of $16,349.02.

II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs is reasonable. The undersigned finds that it is reasonable to compensate Petitioner and her
counsel as follows:

 Attorneys’ Fees Requested                                           $34,472.70
 (Reduction to Fees)                                                      -
 Total Attorneys’ Fees Awarded                                       $34,472.70

 Attorneys’ Costs Requested                                          $16,349.02
 (Reduction to Costs)                                                     -
 Total Attorneys’ Costs Awarded                                      $16,349.02

 Total Amount Awarded                                                $50,821.72

       Accordingly, the undersigned awards a lump sum in the amount of $50,821.72,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to Petitioner and Petitioner’s counsel of record, Mr. Edward M. Kraus.




                                                 3
          Case 1:16-vv-00645-UNJ Document 67 Filed 03/05/21 Page 4 of 4




        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3


        IT IS SO ORDERED.

                                                 s/ Katherine E. Oler
                                                 Katherine E. Oler
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    4
